 

EXHIBIT 10.1

first AMENDMENT TO Credit agreement

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), is made as of June
30, 2016, by and among GTJ REALTY, LP, a Delaware limited partnership
(“Borrower”), GTJ REIT, INC., a Maryland corporation (“REIT”), GTJ GP, LLC, a
Maryland limited liability company (“GP”), GWL 606 COZINE LLC, a Delaware
limited liability company (“606 Cozine”), GWL 300 MCINTIRE LLC, a Delaware
limited liability company (“303 McIntire”; REIT, GP, 606 Cozine and 303 McIntire
are hereinafter referred to individually and collectively as “Guarantor”),
KEYBANK NATIONAL ASSOCIATION, a national banking association (“KeyBank”), the
other lending institutions from time to time a party to the Credit Agreement
described below (together with KeyBank, the “Lenders”) and KEYBANK NATIONAL
ASSOCIATION, a national banking association, as Agent for the Lenders (the
“Agent”).

W I T N E S S E T H:

WHEREAS, Borrower, KeyBank, Agent and the other Lenders are party to that
certain Credit Agreement, dated as of December 2, 2015 (as the same may be
varied, extended, supplemented, consolidated, amended, replaced, renewed,
modified or restated, the “Credit Agreement”); and

WHEREAS, Borrower and Guarantor have requested that the Lenders modify the
Credit Agreement in certain respects; and

WHEREAS, in connection therewith, the parties hereto desire to amend the Credit
Agreement as set forth herein.

WHEREAS, the Agent and the Lenders have agreed to modifications on the terms and
conditions set forth below.

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 ($10.00),
the mutual covenants, promises, and agreements set forth hereinbelow, and for
other good and valuable consideration, the receipt, adequacy, and sufficiency of
which are hereby acknowledged, the parties do hereby covenant and agree as
follows:

1.Definitions.  Capitalized terms used in this Amendment, but which are not
otherwise expressly defined in this Amendment, shall have the respective
meanings given thereto in the Credit Agreement (as amended hereby).

2.Modifications of the Credit Agreement.  The Borrower, Agent and the Lenders do
hereby modify and amend the Credit Agreement as follows:

(a)§5.3(c) of the Credit Agreement is hereby amended by deleting the words
“thirty (30) days” in the first sentence of §5.3(c) and inserting in lieu
thereof the words “ninety (90) days (unless extended in the Agent’s sole
discretion, but in any case, not to exceed one hundred and twenty (120) days)”.

 

--------------------------------------------------------------------------------

 

3.References to Credit Agreement.  All references in the Loan Documents to the
Credit Agreement shall be deemed a reference to the Credit Agreement, as
modified and amended herein.

4.Consent of Borrower and Guarantor.  By execution of this Amendment, Borrower
and the Guarantor hereby expressly consent to the modifications and amendments
relating to the Credit Agreement as set forth herein, and Borrower and Guarantor
hereby acknowledge, represent and agree that the Loan Documents, as expressly
modified hereby, remain in full force and effect and constitute the valid and
legally binding obligations of the Borrower and the Guarantor, respectively,
enforceable against such Persons in accordance with their respective terms,
except as enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’  rights and general principles of equity, and that the Guaranty (as
defined in the Credit Agreement) extends to and applies to the foregoing
documents as modified and amended.

5.Representations.  Borrower and Guarantor represent and warrant to Agent and
the Lenders as follows:

(a)Authorization.  The execution, delivery and performance of this Amendment and
the transactions contemplated hereby (i) are within the authority of such
Borrower and Guarantor, (ii) have been duly authorized by all necessary
proceedings on the part of such Borrower and Guarantor, (iii) do not and will
not conflict with or result in any breach or contravention of any provision of
law, statute, rule or regulation to which such Borrower or Guarantor is subject
or any judgment, order, writ, injunction, license or permit applicable to such
Borrower or Guarantor, (iv) do not and will not conflict with or constitute a
default (whether with the passage of time or the giving of notice, or both)
under any provision of the partnership agreement or certificate, certificate of
formation, operating agreement, articles of formation or other charter documents
or bylaws of, or any mortgage, indenture, agreement, contract or other
instrument binding upon, such Borrower or Guarantor or any of its properties or
to which such Borrower or Guarantor is subject, (v) do not and will not result
in or require the imposition of any lien or other encumbrance on any of the
properties, assets or rights of such Borrower or Guarantor other than the liens
and encumbrances created by the Loan Documents as amended hereby.

(b)Enforceability.  This Amendment is the valid and legally binding obligations
of Borrower and Guarantor enforceable in accordance with the terms and
provisions hereof, except as enforceability is limited by bankruptcy,
insolvency, reorganization, moratorium or other laws relating to or affecting
generally the enforcement of creditors’ rights and the effect of general
principles of equity.

(c)Approvals.  The execution, delivery and performance of this Amendment and the
transactions contemplated hereby do not require the approval or consent of any
Person or the authorization, consent, approval of or any license or permit
issued by, or any filing or registration with, or the giving of any notice to,
any court, department, board, commission or other governmental agency or
authority other than those already obtained and the filing of UCC financing
statements in the appropriate records office with respect hereto.

(d)Reaffirmation.  Borrower and Guarantor hereby repeat and reaffirm all
representations and warranties made by Borrower and Guarantor to the Agent in
the Loan Documents on and as of the date hereof with the same force and effect
as if such representations and warranties were set forth in this Amendment in
full.  Borrower and Guarantor further reaffirm,

2

--------------------------------------------------------------------------------

 

represent and agree that, as of the date hereof, each and every representation
and warranty made by the Borrower and Guarantor in the Loan Documents is true
and correct in all material respects as of the date hereof, except to the extent
of changes in factual circumstances which are expressly and specifically
permitted by the Loan Documents (it being understood and agreed that any
representation or warranty which by its terms is made by Borrower as of a
specified date shall be required to be true and correct only as of such
specified date).  

6.No Default.  By execution hereof, Borrower and Guarantor certify that Borrower
and Guarantor are and will be in compliance with all covenants under the Loan
Documents after the execution and delivery of this Amendment, and that no
Default or Event of Default has occurred and is continuing.

7.Waiver of Claims.  Each of the Borrower and each Guarantor acknowledges,
represents and agrees that it has no defenses, setoffs, claims, counterclaims or
causes of action of any kind or nature whatsoever with respect to the Loan
Documents, the administration or funding of the Loan or with respect to any acts
or omissions of Agent or any Lender, or any past or present officers, agents or
employees of Agent or any Lender, and the Borrower does hereby expressly waive,
release and relinquish any and all such defenses, setoffs, claims, counterclaims
and causes of action, if any.

8.Ratification.  Except as hereinabove set forth, all terms, covenants and
provisions of the Credit Agreement remain unaltered and in full force and
effect, and the Credit Agreement, as amended by this Amendment, constitutes the
valid and legally binding obligation of the Borrower and Guarantor enforceable
against Borrower and Guarantor in accordance with its respective terms. The
execution and delivery of this Amendment does not constitute, and shall not be
deemed to constitute, a release, waiver or satisfaction of any Borrower’s or
Guarantor’s obligations under the Loan Documents, and the parties hereto do
hereby expressly ratify and confirm the Credit Agreement as modified and amended
herein.  Nothing in this Amendment shall be deemed or construed to constitute,
and there has not otherwise occurred, a novation, cancellation, satisfaction,
release, extinguishment or substitution of the Obligations.

9.Amendment as Loan Document.  This Amendment shall constitute a Loan Document.

10.Counterparts.  This Amendment may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument, and
any of the parties hereto may execute this Amendment by signing any such
counterpart.

11.Governing Law.  THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACTUAL OBLIGATION
UNDER, AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401,
BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

12.Final Agreement.  This Amendment REPRESENTS THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

3

--------------------------------------------------------------------------------

 

13.Effective Date.  The effectiveness of this Amendment shall be subject to the
satisfaction of the following conditions precedent (the date all such conditions
have been satisfied or waived in writing by the Lenders hereinafter referred to
as the “Amendment Closing Date”):

(a)Execution of this Amendment.  The Agent shall have received executed
originals of counterpart signature pages to this Amendment from Borrower,
Guarantor, Agent, and all of the Lenders.

(b)Representations and Warranties.  The representations and warranties contained
in §6 of the Credit Agreement shall have been true and correct in all material
respects when made and shall also be true and correct in all material respects
on the Amendment Closing Date (except to the extent such representations and
warranties specifically relate to an earlier date, in which case they shall only
be required to have been true and correct in all material respects as of such
earlier date and except to the extent of changes resulting from transactions or
events permitted by the Loan Documents).

14.Fees.  The Borrower shall have paid all fees and expenses of Agent in
connection with this Amendment and the matters addressed herein (including,
without limitation, the fees and expenses of Agent’s Special Counsel) in
accordance with §15 of the Credit Agreement.

[Remainder of this page intentionally left blank]

 

4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto, acting by and through their respective
duly authorized officers and/or other representatives, have duly executed this
Amendment, under seal, as of the day and year first above written.

BORROWER:

 

GTJ REALTY, LP, a Delaware limited partnership

By:GTJ GP, LLC, a Maryland limited liability company, its general partner

By:GTJ REIT, Inc., a Maryland corporation, its sole member

By:/s/ Paul Cooper
Name: Paul Cooper
Title: CEO

 

GUARANTOR:

GTJ GP, LLC, a Maryland limited liability company

 

By:

GTJ REIT, Inc., a Maryland corporation, its sole member

By:/s/ Paul Cooper
Name: Paul Cooper
Title: CEO

 

GTJ REIT, INC., a Maryland corporation

By:/s/ Paul Cooper
Name: Paul Cooper
Title: CEO

 

[Signatures Continued on Next Page]

Signature Page to First Amendment to Credit Agreement – KeyBank/GTJ 2016

--------------------------------------------------------------------------------

 

GWL 606 COZINE LLC,

GWL 300 MCINTIRE LLC,

each a Delaware limited liability company

 

By:

GTJ REALTY, LP, a Delaware limited partnership, its manager and sole member

 

By:

GTJ GP, LLC, a Maryland limited liability company, its general partner

 

By:

GTJ REIT, Inc., a Maryland corporation, its sole member

By:/s/ Paul Cooper
Name: Paul Cooper
Title: CEO

[Signatures Continued on Next Page]

Signature Page to First Amendment to Credit Agreement – KeyBank/GTJ 2016

--------------------------------------------------------------------------------

 

AGENT AND LENDERS:

KEYBANK NATIONAL ASSOCIATION, a national banking association, as Agent

By:/s/ Jennifer L. Power

Name: Jennifer L. Power

Title: Vice President

Signature Page to First Amendment to Credit Agreement – KeyBank/GTJ 2016